DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Huebner (US 3101024 A).
Regarding claim 14, Huebner discloses a camera assembly positioned (capable of being positioned) within a door of an oven appliance (both the camera assembly and an oven door of an appliance can come in any size; therefore, the camera assembly can fit inside an oven door that has an interior space that can accommodate the camera assembly), the camera assembly comprising: 
a guide rail, wherein the guide rail is an elongated rod (one of the screw rods/lead screws 57, see Fig. 2); 
a camera (28, Figs. 1, 2) movably mounted to the guide rail (col. 2, lines 56-71); 
a drive mechanism (interpreted under 112f to be a lead screw and drive motor, and their equivalents) (the other screw rod/lead screw 57 + motor 60) mechanically coupled to the camera for moving the camera along the guide rail; and 
a heat shield (17+20-22) (note: all room temperature solid structures can tolerate a certain amount of heat) extending around the guide rail and defining a protective cavity for receiving the camera and providing a thermal break from a heating element of the oven appliance (the heat shield is capable of providing a thermal break from a heating element, especially a heating element that just turned on and is at a low temperature).
Regarding claim 15, Huebner discloses wherein the drive mechanism comprises: a lead screw mechanically coupled to the camera; and a drive motor for rotating the lead screw to move the camera along the guide rail (see rejection of claim 14).
Regarding claim 16, Huebner discloses wherein the camera assembly further comprises: a camera housing (55, Fig. 2) extending between a first end and a second end along the lateral direction (left-right direction when looking at Fig. 2), wherein the guide rail (rod 57) is slidably coupled (indirectly or directly coupled) to the first end and the lead screw (other rod 57) is operably coupled to the second end.
Regarding claim 19, Huebner discloses a camera assembly that is capable of being positioned in the door of claim 19. Note: claim 14 is directed at a camera assembly.  The door is not part of the camera assembly.     

Allowable Subject Matter
Claims 1-5, 8-13 are allowed.
Claims 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762